     Case 1:18-cv-01285-AWI-JLT Document 47 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ALEXANDER SANDERS,                        Case No. 1:18-cv-01285-AWI-JLT (PC)

12                       Plaintiff,                  ORDER TO SHOW CAUSE WHY
                                                     ACTION SHOULD NOT BE DISMISSED
13           v.                                      FOR FAILURE TO PROSECUTE

14    GRIMES, et al.,                                21-DAY DEADLINE

15                       Defendants.
16

17          On December 11, 2020, Defendants filed a motion to dismiss Plaintiff’s complaint. (Doc.

18   45.) Pursuant to Local Rule 230(l), Plaintiff had 21 days to file an opposition or a statement of

19   non-opposition to the motion. To date, Plaintiff has failed to do so. Accordingly, the Court

20   ORDERS Plaintiff, within 21 days, to show cause in writing why this action should not be

21   dismissed for his failure to prosecute. Alternatively, within that same time, Plaintiff may file an

22   opposition or a statement of non-opposition to Defendants’ motion to dismiss. Failure to comply

23   with this order will result in a recommendation that this case be dismissed for failure to

24   prosecute.

25
     IT IS SO ORDERED.
26
27      Dated:     February 2, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
